Name,Case  2:18-cv-10053-DMG-GJS
      Address                               Document
              and Telephone Number of Attorney(s):               42 Filed 06/25/20 Page 1 of 1 Page ID #:196
                                                                                                                CLEAR FORM
Greg Victoroff, Esq.
11911 San Vicente Blvd. Ste. 390
Los Angeles, CA 90049
(310) 207-8999

                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                    CASE NUMBER
SUSAN N. HOFHEINZ
                                                                                  18-cv-10053 DMG (GJSx)
                                                Plaintiff(s)
                                v.
SHOUT FACTORY, LLC
                                                                                  MEDIATION REPORT

                                                Defendant(s).
Instructions: The mediator must file this Report within 5 days after the conclusion of a mediation session even
if the negotiations continue. If the case later settles with the assistance of the mediator, the mediator must file
a subsequent Report.
1.            A mediation was held on (date):                                      .
          ✔
              A mediation did not take place because the case settled before the session occurred.
2.      The individual parties and their respective trial counsel, designated corporate representatives, and/or
        representatives of the party's insurer:
                    Appeared as required by L.R. 16-15.5(b).
                ✔   Did not appear as required by L.R. 16-15.5(b).
                                 Plaintiff or plaintiff's representative failed to appear.
                                 Defendant or defendant's representative failed to appear.
                            ✔    Other: Settlement reached in principle on 9/23/2019, before scheduled Mediation.
3.      Did the case settle?
                ✔   Yes, fully, on approx. 6/25/2020              (date).
                    Yes, partially, and further facilitated discussions are expected. (See No. 4 below.)
                    Yes, partially, and further facilitated discussions are not expected.
                    No, and further facilitated discussions are expected. (See No. 4 below.)
                    No, and further facilitated discussions are not expected.
4.      If further facilitated discussions are expected, by what date will you check in with the parties?




Dated: 6/25/2020                                                                      /s/Greg Victoroff/
                                                                                   Signature of Mediator
The Mediator must electronically file original document in CM/                        Greg Victoroff
ECF using one of four choices under "Civil => Other Filings =>                     Name of Mediator (print)
ADR/Mediation Documents => Mediation Report (ADR-3)."

ADR-03 (10/19)                                         MEDIATION REPORT                                       Page 1 of 1
